AMENDED AND RESTATED PLEDGE AGREEMENT

AMENDED AND RESTATED PLEDGE AGREEMENT (as amended, modified or supplemented from
time to time, this "Pledge Agreement"), dated as of September 28, 2001, made by
MEMC Electronic Materials, Inc., a Delaware corporation ("MEMC" or the
"Pledgor") to E.ON AG, a company organized under the laws of the Republic of
Germany (the "Pledgee"), for the benefit of the Secured Creditors (as defined
below). Except as otherwise defined herein, capitalized terms used herein and
defined in the Credit Agreement (as defined below) shall be used herein as
therein defined.

W

 I T N E S S E T H :



WHEREAS, MEMC, MEMC Pasadena, Inc. (together with MEMC, the "Borrowers"), the
lenders (the "Lenders") from time to time party thereto and E.ON AG, as agent
(the "Agent" and together with the Lenders, the "Secured Creditors"), have
entered into a Second Amended and Restated Revolving Credit Agreement, dated as
of September 4, 2001, providing for the making of Advances to the Borrowers, as
contemplated therein (the "Existing Credit Agreement");

WHEREAS, in connection with the Existing Credit Agreement, MEMC and E.ON AG, as
agent, under the Existing Credit Agreement entered into a Pledge Agreement,
dated as of September 4, 2001, by and between MEMC and the Agent (the "Existing
Pledge Agreement") pursuant to which MEMC agreed to pledge all of the issued and
outstanding shares of capital stock of the Company (as defined below);

WHEREAS, the Existing Credit Agreement has been amended pursuant to the
Amendment No. 1 to Second Amended and Restated Revolving Credit Agreement, dated
as of September 28, 2001 (as such agreement may be further amended, restated,
modified or supplemented at any time and from time to time from and after the
date hereof, the "Credit Agreement");

WHEREAS, it was the understanding of the parties to the Existing Pledge
Agreement that prior to September 30, 2001, the Pledge Agreement would be
amended so as to release the pledge of 35% of the issued and outstanding shares
of capital stock of the Company;

NOW, THEREFORE, in consideration of the foregoing and other benefits accruing to
the Pledgor, the receipt and sufficiency of which are hereby acknowledged, the
Pledgor hereby makes the following representations and warranties to the Pledgee
for the benefit of the Secured Creditors and hereby covenants and agrees with
the Pledgee for the benefit of the Secured Creditors as follows:

1. SECURITY FOR OBLIGATIONS. This Pledge Agreement is made by the Pledgor for
the benefit of the Secured Creditors to secure:

(i) the full and prompt payment when due (whether at the stated maturity, by
acceleration or otherwise) of all obligations and indebtedness (including,
without limitation, indemnities, fees and interest thereon) of the Pledgor to
the Secured Creditors, whether now existing or hereafter incurred under, arising
out of, or in connection with the Credit Agreement and the due performance and
compliance by the Pledgor with all of the terms, conditions and agreements
contained in the Credit Agreement;

(ii) any and all sums advanced by the Pledgee in accordance with the terms
hereof in order to preserve the Collateral (as hereinafter defined) or preserve
its security interest in the Collateral;

(iii) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations or liabilities of the Pledgor, after an Event of
Default shall have occurred and be continuing, the reasonable expenses of
retaking, holding, preparing for sale or lease, selling or otherwise disposing
of or realizing on the Collateral, or of any exercise by the Pledgee of its
rights hereunder, together with reasonable attorneys' fees, applicable
registration tax and stamp duty, and court costs; and

(iv) all amounts paid by any Secured Creditor as to which such Secured Creditor
has the right to reimbursement under Section 11 of this Pledge Agreement;

all such obligations, liabilities, sums and expenses set forth in clauses (i)
through (iv) of this Section 1 being herein collectively called the
"Obligations," it being acknowledged and agreed that the "Obligations" shall
include extensions of credit of the types described above, whether outstanding
on the date of this Pledge Agreement or extended from time to time after the
date of this Pledge Agreement.

2. DEFINITION OF STOCK, COLLATERAL, ETC. As used herein, the term "Stock" shall
mean all of the issued and outstanding shares of capital stock, and all warrants
and options to purchase any such capital stock, of MEMC Electronic Materials,
S.p.A., a company organized and existing under the laws of Italy, with a
registered office at Viale Gherzi, 31, 28100 Novara, Italy (the "Company"). All
Stock at any time pledged hereunder is hereinafter called the "Pledged Stock",
which Stock and the percentage pledged hereunder is listed in Annex A hereto.
All Pledged Stock, together with the proceeds thereof, including any securities
and moneys received at the time held by the Pledgee hereunder, are hereinafter
called the "Collateral."

3. PLEDGE OF SECURITIES, ETC. (a)  To secure the Obligations of the Pledgor and
for the purposes set forth in Section 1 hereof, the Pledgor hereby (i) grants to
the Pledgee a security interest in all of the Collateral owned by the Pledgor,
(ii) pledges and deposits as security with the Pledgee, the Pledged Stock owned
by the Pledgor on the date hereof, and delivers to the Pledgee certificates or
instruments therefor, which bear an endorsement in favor of the Pledgee
substantially in the form and substance of Annex B (and accompanied by any
transfer tax stamps required in connection with the pledge of such Pledged
Stock), or such other instruments of transfer as are reasonably acceptable to
the Pledgee, (iii) assigns, transfers, hypothecates, mortgages, charges and sets
over to the Pledgee all of the Pledgor's right, title and interest in and to
such Pledged Stock (and in and to the certificates or instruments evidencing
such Pledged Stock), to be held by the Pledgee upon the terms and conditions set
forth in this Pledge Agreement.

(b) Promptly following the endorsement of the certificates representing the
Pledged Stock described in paragraph (a) above, the Pledgor shall (i) cause the
pledge granted hereby to be registered in the Shareholders' Book of the Company,
substantially in the form and substance of Annex C hereto, and (ii) deliver to
the Pledgee a copy of the page evidencing such registration.

4.  APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC. If and to the extent necessary
to enable the Pledgee to perfect its security interest in any of the Collateral
or to exercise any of its remedies hereunder, the Pledgee shall have the right,
upon written notice to the Borrower (provided that no such notice shall be
required to the extent that same may not be permitted to be given under
applicable law), to appoint one or more sub-agents for the purpose of retaining
physical possession of the Pledged Stock, which must be held in the name of the
Pledgor, endorsed in favor of the Pledgee or any nominee or nominees of the
Pledgee or a subagent appointed by the Pledgee.

5.  VOTING, ETC., WHILE NO EVENT OF DEFAULT. Unless and until there shall have
occurred and be continuing an Event of Default, the Pledgor shall be entitled to
exercise any and all voting and other consensual rights pertaining to the
Pledged Stock owned by it, and to give consents, waivers or ratifications in
respect thereof; provided, that, in each case, no vote shall be cast or any
consent, waiver or ratification given or any action taken or omitted to be taken
which would violate or be inconsistent with any of the terms of this Pledge
Agreement or the Credit Agreement, or which would have the effect of impairing
the value of the Collateral or any part thereof or the position or interests of
the Pledgee or any other Secured Creditor in the Collateral (including, without
limitation, the issuance of additional Stock or the grant of options to purchase
the Stock). All such rights of the Pledgor to vote and to give consents, waivers
and ratifications shall cease in case an Event of Default has occurred and is
continuing, and Section 7 hereof shall become applicable.

6. DIVIDENDS AND OTHER DISTRIBUTIONS. (a) Unless and until there shall have
occurred and be continuing an Event of Default, all cash dividends and
distributions payable in respect of the Pledged Stock shall be paid to the
Pledgor. The Pledgee shall be entitled to receive directly, and to retain as
part of the Collateral:

(i) all other or additional stock or other securities (other than cash) paid or
distributed by way of dividend, distribution or otherwise in respect of the
Collateral;

(ii) all other or additional stock or other securities paid or distributed in
respect of the Collateral by way of merger, consolidation, conveyance of assets,
liquidation, exchange of stock, stock-split, spin-off, split-up,
reclassification, combination of shares or similar rearrangement; and

(iii) all other property (other than cash) paid or distributed by way of
dividend or distribution in respect of the Collateral.

All dividends, distributions or other payments which are received by the Pledgor
contrary to the provisions of this Section 6 and Section 7 hereof shall be
received in trust for the benefit of the Pledgee, shall be segregated from other
property or funds of the Pledgor and shall be forthwith paid over to the Pledgee
as Collateral in the same form as so received (with any necessary endorsement).

(b) The Pledgee shall take all reasonable actions required by applicable
mandatory provisions of Italian law in order to enable the Pledgor to exercise
all the rights to which the Pledgor is entitled under Sections 5 and 6 hereof.

7.  REMEDIES IN CASE OF DEFAULT OR EVENT OF DEFAULT. If there shall have
occurred and be continuing an Event of Default, then and in every such case, the
Pledgee shall be entitled to exercise all of the rights, powers and remedies
(whether vested in it by this Pledge Agreement, any other Loan Document or by
law) for the protection and enforcement of its rights in respect of the
Collateral, and the Pledgee shall be entitled to exercise all the rights and
remedies of a secured party under the Uniform Commercial Code or other
applicable law and also shall be entitled, without limitation, to exercise the
following rights, which the Pledgor hereby agrees to be commercially reasonable:

(a) to vote all or any part of the Pledged Stock (whether or not transferred
into the name of the Pledgee) and give all consents, waivers and ratifications
in respect of the Collateral and otherwise act with respect thereto as though it
were the outright owner thereof (the Pledgor hereby irrevocably constituting and
appointing the Pledgee the proxy and attorney-in-fact of the Pledgor, with full
power of substitution to do so); and

(b) except as otherwise required by mandatory provisions of applicable law, at
any time and from time to time to sell, assign and deliver, or grant options to
purchase, all or any part of the Collateral, or any interest therein, at any
public or private sale, without demand of performance, advertisement or notice
of intention to sell or of the time or place of sale or adjournment thereof or
to redeem or otherwise (all of which are hereby waived by the Pledgor), for
cash, on credit or for other property, for immediate or future delivery without
any assumption of credit risk, and for such price or prices and on such terms as
the Pledgee in its absolute discretion may determine, provided that at least 10
days' written notice of the time and place of any such sale shall be given to
the Pledgor. The Pledgee shall not be obligated to make any such sale of
Collateral regardless of whether any such notice of sale has theretofore been
given. The Pledgor hereby waives and releases to the fullest extent permitted by
law any right or equity of redemption with respect to the Collateral, whether
before or after sale hereunder, and all rights, if any, of marshalling the
Collateral and any other security for the Obligations or otherwise. At any such
sale, unless prohibited by applicable law, the Pledgee on behalf of the Secured
Creditors may bid for and purchase all or any part of the Collateral so sold
free from any such right or equity of redemption. Neither the Pledgee nor any
other Secured Creditor shall be liable for failure to collect or realize upon
any or all of the Collateral or for any delay in so doing nor shall any of them
be under any obligation to take any action whatsoever with regard thereto.

8.  REMEDIES, ETC., CUMULATIVE. Each and every right, power and remedy of the
Pledgee provided for in this Pledge Agreement or in any other Loan Document, or
now or hereafter existing at law or in equity or by statute shall be cumulative
and concurrent and shall be in addition to every other such right, power or
remedy. The exercise or beginning of the exercise by the Pledgee or any other
Secured Creditor of any one or more of the rights, powers or remedies provided
for in this Pledge Agreement or in any other Loan Document or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Pledgee or any other Secured Creditor of
all such other rights, powers or remedies, and no failure or delay on the part
of the Pledgee or any other Secured Creditor to exercise any such right, power
or remedy shall operate as a waiver thereof. No notice to or demand on the
Pledgor in any case shall entitle it to any other or further notice or demand in
similar or other circumstances or constitute a waiver of any of the rights of
the Pledgee or any other Secured Creditor to any other or further action in any
circumstances without notice or demand. The Secured Creditors agree that this
Pledge Agreement may be enforced only by the action of the Agent or the Pledgee,
in each case acting upon the instructions of the Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Pledge Agreement or to realize upon the security to be granted
hereby, it being understood and agreed that such rights and remedies may be
exercised by the Agent or the Pledgee, as the case may be, for the benefit of
the Secured Creditors upon the terms of this Pledge Agreement.

9.  APPLICATION OF PROCEEDS. (a) All moneys collected by the Pledgee upon any
sale or other disposition of the Collateral, together with all other moneys
received by the Pledgee hereunder, shall be applied as follows:

(i) first, to the payment of all amounts owing the Pledgee of the type described
in clauses (ii), (iii) and (iv) of the definition of "Obligations";

(ii) second, to the extent proceeds remain after the application pursuant to the
preceding clause (i), an amount equal to the outstanding Obligations shall be
paid to the Secured Creditors as provided in Section 9(c) hereof, with each
Secured Creditor receiving an amount equal to such outstanding Obligations or,
if the proceeds are insufficient to pay in full all such Obligations, its pro
rata share of the amount remaining to be distributed;

(iii) third, to the extent proceeds remain after the application pursuant to the
preceding clauses (i) and (ii) and following the termination of this Agreement
pursuant to Section 18 hereof, to the Pledgor or to whomever may be lawfully
entitled to receive such surplus.

(b) If any payment to any Secured Creditor of its pro rata share of any
distribution would result in overpayment to such Secured Creditor, such excess
amount shall instead be distributed in respect of the unpaid Obligations of the
other Secured Creditors, with each Secured Creditor whose Obligations have not
been paid in full to receive an amount equal to such excess amount multiplied by
a fraction the numerator of which is the unpaid Obligations of such Secured
Creditor and the denominator of which is the unpaid Obligations of all Secured
Creditors entitled to such distribution.

(c) All payments required to be made hereunder shall be made to the Agent under
the Credit Agreement for the account of the Secured Creditors.

(d) For purposes of applying payments received in accordance with this Section
9, the Pledgee shall determine the outstanding Obligations owed to the Secured
Creditors.

(e) It is understood and agreed that the Pledgor shall remain liable to the
extent of any deficiency between the amount of the proceeds of the Collateral
hereunder and the aggregate amount of the Obligations.

10.  PURCHASERS OF COLLATERAL. Upon any sale of the Collateral by the Pledgee
hereunder (whether by virtue of the power of sale herein granted, pursuant to
judicial process or otherwise), the receipt of the Pledgee or the officer making
the sale shall be a sufficient discharge to the purchaser or purchasers of the
Collateral so sold, and such purchaser or purchasers shall not be obligated to
see to the application of any part of the purchase money paid over to the
Pledgee or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

11.  INDEMNITY. The Pledgor agrees (i) to indemnify and hold harmless the
Pledgee in such capacity and each other Secured Creditor and their respective
successors, assigns, employees, agents and servants (individually an
"Indemnitee," and collectively the "Indemnitees") from and against any and all
claims, demands, losses, judgments and liabilities (including liabilities for
penalties) of whatsoever kind or nature, and (ii) to reimburse each Indemnitee
for all costs and expenses, including reasonable attorneys' fees, in each case
growing out of or resulting from this Pledge Agreement or the exercise by any
Indemnitee of any right or remedy granted to it hereunder (but excluding any
claims, demands, losses, judgments and liabilities or expenses to the extent
incurred by reason of gross negligence or willful misconduct of such
Indemnitee). In no event shall the Pledgee be liable, in the absence of gross
negligence or willful misconduct on its part, for any matter or thing in
connection with this Pledge Agreement other than to account for monies actually
received by it in accordance with the terms hereof. If and to the extent that
the obligations of the Pledgor under this Section 11 are unenforceable for any
reason, the Pledgor hereby agrees to make the maximum contribution to the
payment and satisfaction of such obligations which is permissible under
applicable law.

12.  PLEDGEE NOT BOUND. (a)  The Pledgee shall not be obligated to perform or
discharge any obligation of the Pledgor as a result of the collateral assignment
hereby effected.

(b) The acceptance by the Pledgee of this Pledge Agreement, with all the rights,
powers, privileges and authority so created, shall not at any time or in any
event obligate the Pledgee to appear in or defend any action or proceeding
relating to the Collateral to which it is not a party, or to take any action
hereunder or thereunder, or to expend any money or incur any expenses or perform
or discharge any obligation, duty or liability under the Collateral.

13.  FURTHER ASSURANCES; POWER-OF-ATTORNEY. (a)  The Pledgor agrees that it will
join with the Pledgee in executing and, at the Pledgor's own expense, file and
refile under the Uniform Commercial Code or other applicable law such financing
statements, continuation statements and other documents in such offices as the
Pledgee may deem necessary and wherever required by law in order to perfect and
preserve the Pledgee's security interest in the Collateral and hereby authorizes
the Pledgee to file financing statements and amendments thereto relative to all
or any part of the Collateral without the signature of the Pledgor where
permitted by law, and agrees to do such further acts and things and to execute
and deliver to the Pledgee such additional conveyances, assignments, agreements
and instruments as the Pledgee may reasonably require or deem necessary to carry
into effect the purposes of this Pledge Agreement or to further assure and
confirm unto the Pledgee its rights, powers and remedies hereunder.

(b) The Pledgor hereby appoints the Pledgee the Pledgor's attorney-in-fact, with
full authority in the place and stead of the Pledgor and in the name of the
Pledgor or otherwise, to act from time to time solely after the occurrence and
during the continuance of an Event of Default in the Pledgee's reasonable
discretion to take any action and to execute any instrument which the Pledgee
may deem necessary or advisable to accomplish the purposes of this Pledge
Agreement.

14.  THE PLEDGEE AS AGENT. The Pledgee will hold in accordance with this Pledge
Agreement all items of the Collateral at any time received under this Pledge
Agreement. It is expressly understood and agreed by each Secured Creditor that
by accepting the benefits of this Pledge Agreement each such Secured Creditor
acknowledges and agrees that the obligations of the Pledgee as holder of the
Collateral and interests therein and with respect to the disposition thereof,
and otherwise under this Pledge Agreement, are only those expressly set forth in
this Pledge Agreement. The Pledgee shall act hereunder on the terms and
conditions set forth herein and in the other Loan Documents.

15.  TRANSFER BY THE PLEDGOR. The Pledgor will not sell or otherwise dispose of,
grant any option with respect to, or mortgage, pledge or otherwise encumber any
of the Collateral or any interest therein, except for the rights of the Pledgee
and each other Secured Creditor as set forth herein.

16.  REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGOR. The Pledgor
represents, warrants and covenants that (i) the Stock held by the Pledgor
consists of the number and type of shares of the stock of the Company as
described in Annex A hereto, (ii) such Stock constitutes all of the issued and
outstanding capital stock of the Company as is set forth in Annex A hereto,
(iii) no other person or entity holds any Stock or options to purchase the
Stock; (iv) it is the legal, record and beneficial owner of all Stock, subject
to no Lien (except the Lien created by this Pledge Agreement); (v) it has full
power, authority and legal right to pledge all the Pledged Stock pledged by it
pursuant to this Pledge Agreement; (vi) this Pledge Agreement has been duly
authorized, executed and delivered by the Pledgor and constitutes a legal, valid
and binding obligation of the Pledgor enforceable in accordance with its terms
except to the extent that the enforceability hereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
generally affecting creditors' rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law); (vii) except as have been
obtained by the Pledgor as of the date hereof, no consent of any other party
(including, without limitation, any stockholder, partner or creditor of the
Pledgor or any of its Subsidiaries) and no consent, license, permit, approval or
authorization of, exemption by, notice or report to, or registration, filing or
declaration with, any governmental authority is required to be obtained by the
Pledgor in connection with the execution, delivery or performance of this Pledge
Agreement, the validity or enforceability of this Pledge Agreement, the
perfection or enforceability of the Pledgee's security interest in the
Collateral or, except for compliance with or as may be required by applicable
securities laws, the exercise by the Pledgee of any of its rights or remedies
provided herein; (viii) the execution, delivery and performance of this Pledge
Agreement by the Pledgor will not violate any provision of any applicable law or
regulation or of any order, judgment, writ, award or decree of any court,
arbitrator or governmental authority, domestic or foreign, applicable to the
Pledgor, or of the certificate of incorporation or by-laws (or equivalent
organizational documents) of the Pledgor or of any securities issued by the
Pledgor or any of its Subsidiaries, or of any mortgage, indenture, lease, deed
of trust, loan agreement, credit agreement or other material contract, agreement
or instrument or undertaking to which the Pledgor or any of its Subsidiaries is
a party or which purports to be binding upon the Pledgor or any of its
Subsidiaries or upon any of their respective assets and will not result in the
creation or imposition of (or the obligation to create or impose) any lien or
encumbrance on any of the assets of the Pledgor or any of its Subsidiaries
except as contemplated by this Pledge Agreement; (ix) all the shares of the
Stock have been duly and validly issued, are fully paid and non-assessable and
are subject to no options to purchase or similar rights; (x) upon the pledge,
assignment and delivery to the Pledgee of the endorsed Pledged Stock pursuant to
this Pledge Agreement and the registration in the Shareholders' Book of the
Company, the Pledgee in favor of the Secured Creditors will have a valid and
perfected first priority Lien in the Pledged Stock, and the proceeds thereof,
subject to no other Lien or to any agreement purporting to grant to any third
party a Lien on the Pledged Stock; (xi) there are no currently effective
financing statements under the UCC covering any property which is now or
hereafter may be included in the Collateral and the Pledgor will not, without
the prior written consent of the Pledgee, execute and, until the Termination
Date (as hereinafter defined), there will not ever be on file in any public
office any enforceable financing statement or statements covering any or all of
the Collateral, except financing statements filed or to be filed in favor of the
Pledgee as secured party; (xii) the Pledgor shall give the Pledgee prompt notice
of any written claim it receives relating to the Collateral; and (xiii) the
Pledgor shall deliver to the Pledgee a copy of each other demand, notice or
document received by it which may adversely affect the Pledgee's interest in the
Collateral promptly upon, but in any event within 10 days after, the Pledgor's
receipt thereof. The Pledgor covenants and agrees that it will defend the
Pledgee's right, title and security interest in and to the Collateral against
the claims and demands of all persons whomsoever; and the Pledgor covenants and
agrees that it will have like title to and right to pledge any other property at
any time hereafter pledged to the Pledgee as Collateral hereunder and will
likewise defend the right thereto and security interest therein of the Pledgee
and the other Secured Creditors.

17.  PLEDGOR'S OBLIGATIONS ABSOLUTE, ETC. The obligations of the Pledgor under
this Pledge Agreement shall be absolute and unconditional and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation: (i) any renewal, extension, amendment
or modification of or addition or supplement to or deletion from any Loan
Document or any other instrument or agreement referred to therein, or any
assignment or transfer of any thereof; (ii) any waiver, consent, extension,
indulgence or other action or inaction under or in respect of any such agreement
or instrument including, without limitation, this Pledge Agreement; (iii) any
furnishing of any additional security to the Pledgee or its assignee or any
acceptance thereof or any release of any security by the Pledgee or its
assignee; (iv) any limitation on any party's liability or obligations under any
such instrument or agreement or any invalidity or unenforceability, in whole or
in part, of any such instrument or agreement or any term thereof; or (v) any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to the Pledgor or any Subsidiary
of the Pledgor, or any action taken with respect to this Pledge Agreement by any
trustee or receiver, or by any court, in any such proceeding, whether or not the
Pledgor shall have notice or knowledge of any of the foregoing.

18. TERMINATION; RELEASE. (a)  After payment in full of the Obligations and
termination of the Credit Agreement, this Pledge Agreement and the security
interest created hereby shall terminate (provided that all indemnities set forth
herein including, without limitation, in Section 11 hereof shall survive any
such termination), and the Pledgee, at the request and expense of the Pledgor,
will execute and deliver to the Pledgor a proper instrument or instruments
acknowledging the satisfaction and termination of this Pledge Agreement, and
will duly assign, transfer and deliver to the Pledgor (without recourse and
without any representation or warranty) such of the Collateral as has not
theretofore been sold or otherwise applied or released pursuant to this Pledge
Agreement, together with any moneys at the time held by the Pledgee or any of
its sub-agents hereunder.

(b) In the event that any part of the Collateral is released at the direction of
the Secured Creditors and the proceeds of such sale or sales or from such
release are applied in accordance with Section 9, to the extent required to be
so applied, the Pledgee, at the request and expense of the Pledgor, will duly
assign, transfer and deliver to the Pledgor (without recourse and without any
representation or warranty) such of the Collateral (and releases therefor) as is
then being (or has been) so sold or released and has not theretofore been
released pursuant to this Pledge Agreement.

(c) At any time that the Pledgor desires that the Pledgee assign, transfer and
deliver Collateral (and releases therefor) as provided in Section 18(a) or (b)
hereof, it shall deliver to the Pledgee a certificate signed by a principal
executive officer of the Pledgor stating that the release of the respective
Collateral is permitted pursuant to Section 18(a) or (b).

(d) The Pledgee shall have no liability whatsoever to any other Secured Creditor
as the result of any release of Collateral by it in accordance with this
Section 18.

19.  NOTICES, ETC. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be made as provided in Section 9.02 of the Credit Agreement.

20. JURISDICTION, ETC. Each of the parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of any New York State court or federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to the Loan Documents, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court or, to the extent permitted by law, in such federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to the Loan Documents in the courts of any jurisdiction.

21.  WAIVER; AMENDMENT. None of the terms and conditions of this Pledge
Agreement may be changed, waived, modified or varied in any manner whatsoever
unless in writing duly signed by the Pledgor and the Pledgee (with the written
consent of the Secured Creditors).

22.  MISCELLANEOUS. This Pledge Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of and be enforceable by each of the parties hereto and its successors
and assigns, provided that the Pledgor may not assign any of its rights or
obligations under this Pledge Agreement without the prior consent of the
Pledgee. THIS PLEDGE AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK. The headings in
this Pledge Agreement are for purposes of reference only and shall not limit or
define the meaning hereof. This Pledge Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which shall
constitute one instrument. In the event that any provision of this Pledge
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Pledge Agreement which
shall remain binding on all parties hereto.

23.  RECOURSE. This Pledge Agreement is made with full recourse to the Pledgor
and pursuant to and upon all the representations, warranties, covenants and
agreements on the part of the Pledgor contained herein and in the other Loan
Documents and otherwise in writing in connection herewith or therewith.

24.  CONTROLLED FOREIGN CORPORATION. Notwithstanding any provision of this
Pledge Agreement to the contrary, (i) no more than 65% of the capital stock in
or of the Company, to the extent the Company is a "controlled foreign
corporation" within the meaning of Section 957(a) of the Internal Revenue Code
of 1986, as amended, shall be pledged or similarly hypothecated to guaranty or
support any of the Obligations, (ii) the Company shall not guaranty or support
any of the Obligations, and (iii) no security or similar interest shall be
granted in the assets of the Company, which security or similar interest
guarantees or supports any of the Obligations. The parties agree that any
pledge, guaranty or security or similar interest made or granted in
contravention of this Section 24 shall be void ab initio.

* * * *

IN WITNESS WHEREOF, the Pledgor and the Pledgee have caused this Pledge
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.



MEMC ELECTRONIC MATERIALS, INC.,
  as Pledgor

By /s/ James M. Stolze
Name: James M. Stolze
Title: Executive Vice President and
Chief Financial Officer

By /s/ Kenneth L. Young
Name: Kenneth L. Young
Title: Treasurer

Accepted and Agreed to:

E.ON AG,
  as Pledgee

By /s/ Dr. Erhard Schipporeit
Name: Dr. Erhard Schipporeit
Title: Chief Financial Officer

By /s/ Dr. Michael Bangert
Name: Dr. Michael Bangert
Title: Vice President



ANNEX A to
PLEDGE AGREEMENT

LIST OF STOCK





Issuer



Number of Shares Owned by Pledgor





Type of Shares



% of Outstanding Shares
Owned by Pledgor

% of Outstanding Shares Constituting Pledged Stock

MEMC Electronic Materials S.p.A.

65,000,000

Common

100%

65%

ANNEX B to
PLEDGE AGREEMENT

TEXT OF THE ENDORSEMENT OF THE SHARE CERTIFICATES



Il presente certificato viene girato in garanzia a favore della E. ON AG,
società tedesca con sede a E.ON-Platz 1, D-40479 Dusseldorf, Germania, per conto
dei Creditori Garantiti, senza diritto al voto e senza diritto agli utili,
tranne che in caso di inadempimento delle obbligazioni garantite.

______________________
autentica notarile e Apostille



* * *

This certificate is pledged to E. ON AG, a company organized and existing under
the laws of Germany, with offices at E.ON-Platz 1, D-40479 Dusseldorf, Germany,
on behalf of the Secured Creditors, with no right to vote and no right to
dividend, except in case of non-fulfillment of the secured obligations.



_______________________
Notary certification and Apostille

ANNEX C to
PLEDGE AGREEMENT

TEXT OF THE REGISTRATION OF THE PLEDGE IN THE SHAREHOLDERS' BOOK

Si prende e si dà atto che:

E.ON AG ha rinunciato al pegno precedentemente costituito in suo favore da MEMC
Electronic Materials, Inc. su n. 22.750.000 azioni, mantenendo il pegno a suo
favore sulle restanti No. 42.250.000 azioni della Società;

su congiunta richiesta di E.ON AG e MEMC Electronic Materials, Inc. si è
proceduto all'annullamento dei certificati azionari n. 60 e n. 61 rappresentanti
rispettivamente n. 64.999.200 azioni e n. 800 azioni e alla loro sostituzione
con due nuovi certificati n. 62 e n. 63 rappresentanti rispettivamente n.
42.250.000 e n. 22.750.000 azioni della Società;

MEMC Electronic Materials, Inc. ha girato in garanzia, senza diritto di voto e
senza diritto ai dividendi (tranne che in caso di inadempimento delle
obbligazioni garantite) a favore della E.ON AG, il certificato azionario n. 62
rappresentante n. 42.250.000 azioni della Società, in tal modo confermando il
pegno precedentemente istituito su tali azioni;



Data: ________________________
Un amministratore



* * *

It is acknowledged that:

E.ON AG has released the pledge created in its favour by MEMC Electronic
Materials, Inc. on No. 22.750.000 shares, maintaining its pledge on the
remaining No. 42.250.000 shares of the Company;

upon joint request of E.ON AG and MEMC Electronic Materials, Inc., the share
certificates n. 60 and n. 61 representing respectively No. 64,999,200 shares and
No. 800 shares of the Company have been rendered null and void and have been
replaced with the two new certificates n. 62 and 63, respectively representing
No. 42,250,000 shares and No. 22,750,000 shares of the Company;

MEMC Electronic Materials, Inc. has pledged, with no right to vote and no right
to dividend (except in case of non-fulfilment of the secured obligations) in
favor of E.ON AG the No. 42,250,000 shares embodied in the said share
certificate n. 62, thus confirming the pledge previously created on such shares.



Data: ________________________
A Director